Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered January 23, 2009, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and sentencing him, as a persistent felony offender, to a term of 15 years to life, unanimously modified, as an" exercise of discretion in the interest of justice, to the extent of vacating the persistent felony offender adjudication and reducing the sentence to 3V2 to 7 years, and otherwise affirmed.
The court improvidently exercised its discretion in adjudicating defendant a persistent felony offender.
We have considered and rejected defendant’s remaining claims. Concur — Andrias, J.P., Friedman, Catterson, Renwick and DeGrasse, JJ.